Citation Nr: 1144994	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability, prior to January 12, 2010.  

2.  Entitlement to a rating in excess of 30 percent for a right knee disability, from March 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to October 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO continued a 10 percent rating for post-operative right medial meniscectomy with traumatic arthritis.  

In a May 2010 rating decision, the RO granted a 100 percent rating for right total knee arthroplasty, effective January 12, 2010, based on prosthetic replacement of the knee joint.  A 30 percent rating was assigned from March 1, 2011.  While the RO has assigned a higher, 30 percent rating from March 1, 2011, the appellant is presumed to be seeking the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board has recharacterized the appeal as encompassing the two claims set forth on the title page.

As a final preliminary matter, the Board notes that, in May 2007, the Veteran indicated that he wanted to apply for a clothing allowance in relation to his service-connected right knee disability.  A handwritten note on this claim reflects that a copy of the Veteran's statement was forwarded to the Kansas City VA Medical Center (VAMC) in June 2007, as entitlement to a clothing allowance was within VAMC, as opposed to RO, jurisdiction.  The record before the Board does not reflect that the Veteran's May 2007 claim for a clothing allowance has been adjudicated.  The issue of entitlement to a clothing allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

As an initial matter, additional pertinent evidence-in particular, VA and private treatment records dated from November 2009 to February 2010-were associated with the claims file after issuance of the October 2009 supplemental statement of the case (SSOC). Although these records were considered by the RO in its May 2010 rating decision, granting a 100 percent rating for the service-connected right knee disability from January 12, 2010 and assigning a 30 percent rating from March 1, 2011, that rating decision did not address the matter of entitlement to a rating in excess of 10 percent prior to January 12, 2010.  The Veteran has not waived his right to have this evidence considered by the RO prior to the Board's adjudication of his appeal.  As these records are pertinent to the matter of entitlement to a rating in excess of 10 percent for a right knee disability, prior to January 12, 2010, this matter must be remanded to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2011).

The Board also finds that additional development regarding each claim on appeal is warranted.  

As regards the claim for entitlement to a rating in excess of 10 percent for a right knee disability, prior to January 12, 2010, the October 2009 SSOC reflects that the RO considered treatment records from the Kansas City VAMC, dated from June 2001 to October 2009.  While VA treatment records dated from May 2002 to July 2007 and from November 2009 to February 2010 have been associated with the claims file, the October 2009 SSOC reflects that additional VA treatment records are available.  As any records of VA treatment dated between July 2007 and November 2009 and since February 2010 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As regards the claim for entitlement to a rating in excess of 30 percent for a right knee disability, from March 1, 2011, the Board notes that the Veteran was most recently afforded a VA examination to evaluate the service-connected right knee disability in August 2009.  He underwent right total knee arthroplasty for degenerative joint disease in January 2010.  The fact that he underwent this surgery suggests a worsening of the right knee disability since August 2009.  

The Board finds that, in view of the surgical report suggesting worsening disability since the August 2009 VA examination, more contemporaneous medical findings are needed to evaluate the service-connected right knee disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from the Kansas City VAMC, dated between July 2007 and November 2009 and since February 2010.

2.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right knee disability.    

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The physician should also describe any scars resulting from right knee surgery, including the size of any scars, whether the scars are superficial and unstable, or whether they are painful on examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claims.  Readjudication should include consideration of all evidence associated with the claims file since issuance of the October 2009 SSOC.  If the claims are not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


